Title: To James Madison from Joseph Pulis, 28 June 1803
From: Pulis, Joseph
To: Madison, James


					
						Monsieur
						A Malte le 28. Juin 1803.
					
					J’ai l’honneur de vous écrire en particulier la présente pour vous exposer quelques raisons, que Je ne 

puis communiquer qu’à vous, Monsieur, me flattant, que dans les occasions vous daignerés les faire valoir pou 

qu’il me soit accordé par votre entremise, ce que j’espère d’obtenir.
					Il y a deux ans, que J’ai l’honneur de servir la Republique en qualité de son Consul en cette Isle; ma 

charge m’oblige de me prêter en tout ce qui peut favoriser le service des batiments de guerre Ameriquains, qui 

abbordent souvent en ce port, & pour traitter honnorablement Messs. les Commendants, & Officiers, tout 

également, comme il est pratiqué par tous les Consuls des Nations étrangéres en cette Ville avec leurs 

Messieurs.  Les informations, que vous aurés la complaisance de prendre sur cet objet, vous constateront la 

verité du fait.
					Pour être toujours exact à mon devoir, il faut beaucoup de monde à mon service, qu’il faut payer, & 

cela me cause une forte dépense; en outre, je suis obligé de fournir de l’argent à Messieurs les Capitaines des 

Navires, & prendre en contrevaleur leurs lettres de change pour les negocier en Italie.  Dans ces circonstances 

de guerre le commerce a souffert beaucoup des Evénements sur les changes, ce qui m’a causé des pertes 

considerables dans la rentrée de mes fonds, sans compter le rétard; mais comme je suis beaucoup attaché à la 

Nation, je passe sur cela, me faisant toujours un plaisir de Luÿ être utille en tout ce qui peut dépendre de moÿ, & 

Je serois toujours disposé avec les mêmes sentiments en sa faveur.  Je dois cependant vous faire observer 

que l’eloignement n’attire point le commerce Ameriquain en cette Isle.  Par consequent je ne puis pas me flatter 

d’un espoir d’être contrebalancé par les droits consulaires, que les bâtiments marchands pourroient me 

produire; il me reste donc celuÿ de vos bontés envers moÿ; vous priant de prendre en consideration toutes ces 

raisons pour qu’il vous plaise, Monsieur, de me faire accorder au moins touts les ans une pension suffisente 

pour payer, & récompenser les persones, qui favorisent le service à l’avantage de la Nation; j’espère que par 

votre entremise j’obtiendrai des Messieurs des États Unis, ce qui est bien juste & de raison, ce que sera dans la 

suitte un motif d’encourager les soins, & attentions au benefice de la Nation; en attendant les effets de votre 

bonté, agrées les sentiments de réconnoissence, & de dévouément avec les quels J’ai l’honneur d’être 

Monsieur Votre trés-humble, & trés-Obte. Servr.
					
						Joseph Pulis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
